DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “graft material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the catheter" in line 4 and “the side branch vessel" in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation “the main vessel" and “the side branch vessel” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected based on their dependency from claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 6, 15-17, 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inoue (US Patent 6,537,284). 
Claim 1: Inoue’284 discloses a method of placing a stent (1) at a target site within the vasculature having a main vessel (2) and a branch vessel (3). The stent includes a main lumen (5) and a branch lumen (6). 
The method includes advancing a catheter (C) through the vasculature to the target site (adjacent to aneurysm 41) (column 7, lines 40-45) and deploying the stent from the catheter at the target site (column 9, lines 28-33). 
Inoue’284 discloses the step of deploying includes selectively changing the size of one of the main lumen and branch lumen independently from one another such that the main lumen and branch lumen are independently repositionable in the main vessel and side vessel respectively: Inoue’284 discloses the main lumen 5 is selectively expanded using transferring device 7 and hauling device 8 at column 7, lines 21-62 while the branch lumen 6 is selectively expanded  using the guiding device 9 at column 7, lines 52-65. Inoue’284 further discloses the main lumen and branch lumen are independently repositionable at column 7, lines 66 to column 8, line 11. 
Claim 2: Inoue’284 discloses allowing graft material on the stent to integrate the stent into the target site (this necessarily happens during deployment of the prosthesis 1; column 7, lines 1-20 discuss the existence of graft material (“tubular cover” in addition to the stent frame members 5). 
Claim 3: Inoue’284 discloses the stent (1) is deployed without completely disrupting blood flow in the main vessel (Figures 1 and 7 show the stent 1 expands without the use of a balloon or other device that would result in complete occlusion of the blood vessel). 
Claim 5: Inoue’284 discloses expanding and reducing a diameter of the main lumen and the side branch lumen (the main and branch lumens are reduced in dimension during attachment to the delivery devices 7, 8 and 9; this reduction in diameter allows them to be percutaneously delivered to the target site; the main and branch lumens are expanded in dimension during removal of the delivery devices 7, 8 and 9 – described at column 9, lines 5-14). 
Claim 6: Inoue’284 discloses the main lumen (5) and side branch lumen (6) are independently repositionable by applying and releasing tension on the main lumen and side branch lumen (Transferring device 7 and hauling device 8 attached to opposite ends of the main lumen 5 and mooring device 9 is attached to branch portion 6.  Tension is applied to the main lumen with these elements 7 and 8 – see column 7, lines 53-62 and column 8, lines 63-65 while element 9 applies and removes tension to the branch portion – see column  8, lines 48 to column 9, line 14).
Claim 15: Inoue’284 discloses a method of treating an aneurysm (41) by moving a stent (1) to a target site (41) at the aneurysm (column 6, lines 56-66) using a first line and a second line (7 and 9, respectively) connected to the stent (1). 
Inoue’284 further discloses deploying the stent (1) from a catheter (C) at the target site (41). ). The stent (1) includes a main lumen (5) and a branch lumen (6). The deployment step includes selectively deploying the main lumen (5) and side branch lumen (6) independently from another such that the side branch is independently repositionable in the side branch vessel (column 7, lines 52-63 discusses independently deploying the main and side branch lumens; column 8, lines 47-62 discusses independently positioning the side branch lumen). 
Claim 16: Inoue’284 discloses selectively expanding a dimension of the main lumen (5) and side branch lumen (6) (column 7, lines 52-63).
Claim 17: Inoue’284 discloses expanding and reducing a diameter of the main lumen and the side branch lumen (the main and branch lumens are reduced in dimension during attachment to the delivery devices 7, 8 and 9; this reduction in diameter allows them to be percutaneously delivered to the target site; the main and branch lumens are expanded in dimension during removal of the delivery devices 7, 8 and 9 – described at column 9, lines 5-14). 
Claims 19, 20: Inoue’284 discloses expanding and reducing a dimension of the main lumen and the side branch lumen (the main and branch lumens are reduced in dimension during attachment to the delivery devices 7, 8 and 9; this reduction in diameter allows them to be percutaneously delivered to the target site; the main and branch lumens are expanded in dimension during removal of the delivery devices 7, 8 and 9 – described at column 9, lines 5-14). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284 in view of Chobotov et al. (US Patent Application 2004/0138734). 
Claim 8: Inoue’284 discloses a method of placing a stent (1) at a target site within the vasculature having a main vessel (2) and a branch vessel (3). The stent includes a main lumen (5) and a branch lumen (6). 
	Inoue’284’s method includes creating a first incision (column 7, lines 40-44) and positioning the main lumen (5) in the main vessel (2) using a line (7) extending from the first incision (Figure 1) and positioning the side branch lumen using a line (9) extending from the same, first incision. 
Inoue’284 discloses the main lumen (5) and side branch lumen (6) are independently repositionable by applying and releasing tension on the main lumen and side branch lumen (Transferring device 7 and hauling device 8 attached to opposite ends of the main lumen 5 and mooring device 9 is attached to branch portion 6.  Tension is applied to the main lumen with these elements 7 and 8 – see column 7, lines 53-62 and column 8, lines 63-65 while element 9 applies and removes tension to the branch portion – see column  8, lines 48 to column 9, line 14).
Inoue’284 fails to disclose placement of the branch lumen (6) via a second line extending from a second incision. 
The use of a second incision to aid in placement of a bifurcated stent is old and well known in the art. Chobotov’734 discloses a method of deploying a bifurcated stent (401) in a part of the vasculature having a main lumen (aorta 516 and right iliac artery 517) and a branch artery (left iliac artery 517). As in Inoue’284, Chobotov’734 teaches a step of making a first incision (531) in the right iliac artery and advancing a catheter (400) to a target site (518). However, instead of rotating and maneuvering the branch lumen into a target location within the branch vessel from the first incision, as in Inoue’284, Chobotov’734 teaches creating a second incision (537) in the branch artery to insert a snare (536) to grab the branch lumen and guide it into the branch vessel. It would be obvious to employ this method in Inoue’284 if the step of rotating and maneuvering the branch lumen into the branch vessel failed or if the specific patient’s anatomy does not allow for a successful maneuvering step in order to ensure the second wire is place in the branch vessel. 
Claim 9: Inoue’284 discloses placing a graft material (“tubular cover”) around the stent before placement in the blood vessel (column 7, lines 1-20). 
Claim 10: Inoue’284 discloses placing the stent (1) in a catheter (C) such that the distal end of the catheter is inserted into a first incision and navigated to the target site (41) (column 7, lines 40-47). 
Claim 11: Inoue’284 discloses deploying the stent from the catheter (column 7, lines 44-52). 
Claim 12, 13: Inoue’284 discloses selectively tensioning the main lumen (5) and side branch lumen (6) independently so the main lumen and side branch lumen are independently repositionable (Transferring device 7 and hauling device 8 attached to opposite ends of the main lumen 5 and mooring device 9 is attached to branch portion 6.  Tension is applied to the main lumen with these elements 7 and 8 – see column 7, lines 53-62 and column 8, lines 63-65 while element 9 applies and removes tension to the branch portion – see column  8, lines 48 to column 9, line 14).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claim 1, further in view of Willard et al. (US Patent 6,022,319).
Claim 4: Inoue’284 fails to explicitly disclose the use of a guidewire to implant the stent, nor does Inoue’284 disclose the use of a guidewire having an intravascular ultrasonic transducer. 
Willard’319 teaches a method of performing an intravascular procedure that includes positioning catheters in a blood vessel needing treatment (column 1, lines 19-24). Willard’319 states the use of guidewires to aid in inserting and guiding catheters to a target location within the vasculature is old and well known in the art (column 10, lines 60-65). 
Additionally, Willard’319 teaches that it is known to facilitate this intravascular procedure with a guidewire having a intravascular ultrasonic transducer at the distal end in order to aid in scanning the vasculature and obtaining images to diagnose the treatment of the region requires (column 10, line 59 to column 11, line 35). It would have been obvious to one of ordinary skill in the art to modify the method taught by Inoue'284 with a guidewire having an intravascular ultrasonic transducer, as taught by Willard'319, in order to provide the stated advantages. 
Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claims 1 and 15, respectively, further in view of Keith et al. (US Patent 6,070,589). 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284 in view of Chobotov’734, as applied to claim 8, further in view of Keith’589. 
Claim 7, 14, 18: Inoue’284 teaches the main branch (5) is attached to a first deployer (catheter C) and the side branch lumen is releasably attached a second deployer (9). The second deployer (9) is located within the catheter (C) until the end of the procedure (column 9, lines 28-30). The Office notes the first deployer (C) was identified in claim 1 as a catheter, so it can’t also serve as a “first deployer” as recited in the claims. However, the use of multiple catheters during the introducing and delivery process is old and well known. Keith’589 teaches a method of introducing a stent into a blood vessel that includes an outer introducer catheter (42) for initial access to a blood vessel, as well as a delivery catheter (60) for carrying a collapsed stent to a target location (column 5, lines 36-58). Both the introducer catheter and delivery catheter are separated from the stent and removed from the body after stent deployment. 
In light of this, it would have been obvious that Inoue’284 includes a first deployer (in the form of a second catheter) that is releasably attached to the first stent (the stent will need to pass through both the introducer catheter and the delivery catheter), in light of the teachings by Keith’589 that it is old and well known to use both an introducer catheter and delivery catheter during stent delivery. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.8,287,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘583 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.9,204,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘958 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,166,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘130 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,179,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘058 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No.8,128,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘680 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.9,220,613. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘613 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.9,956,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘102 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 February 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771